Case 1:17-cr-00352-KAM Document 44 Filed 04/19/21 Page 1 of 5 PageID #: 419



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA,
                                                                ORDER
           - against -
                                                          17-CR-352(KAM)

RONNELL PETERKIN,
                          Defendant.
------------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           Before the court is a motion filed by Ronnell Peterkin

(“Mr. Peterkin”), who was sentenced to time served and five

years of supervised release on April 10, 2020.         (ECF No. 38,

Minute Entry; ECF No. 39, Judgment.)        Mr. Peterkin requests that

this court terminate his supervised release early.          (ECF No. 41,

Motion for Early Termination of Supervised Release.)           The

government and the U.S. Probation Department (“Probation”)

oppose the motion, and instead propose that this court order an

unsupervised term of supervised release contingent on defendant

submitting monthly reports and remaining at his current

residence.    (ECF Nos. 42 and 43.)     For the reasons herein, Mr.

Peterkin’s motion for early termination of supervised release is

respectfully DENIED.

           The court assumes familiarity with the relevant

background, which was set forth in the presentence investigation

report.   (ECF No. 28, Presentence Investigation Report,

2/28/2020.)    On March 29, 2021 Mr. Peterkin filed the instant


                                    1
Case 1:17-cr-00352-KAM Document 44 Filed 04/19/21 Page 2 of 5 PageID #: 420



motion requesting that this Court terminate Mr. Peterkin’s

supervised release early because Mr. Peterkin currently resides

in a state where he is not being supervised and “his . . .

probation officer has recently asked him to return” to the state

where he is being supervised.      He requests permission to remain

in the state “where he has a supportive partner, a home, and a

new, promising job,” so he can “continue on his journey as a

law-abiding and responsible member of society.”          (ECF No. 41,

Motion for Early Termination of Supervised Release.)           The

government and probation opposed the motion, instead proposing

that this Court “enter a special condition for an unsupervised

term of supervised release with monthly reporting, including

address verification and status reports . . . such conditions

would permit the U.S. Probation Office in the Eastern District

of New York to continue to supervise [], while allowing the

defendant to reside in [the state where he is currently].”            (ECF

No. 43, Government Opposition Letter.)

            Mr. Peterkin contends that with the permission of his

out of state probation officer, Mr. Peterkin has been living in

another with his current partner with whom he is expecting a

child.   (ECF No. 41, Motion for Early Termination of Supervised

Release.)   In his relationship with his partner, Mr. Peterkin

has found a supportive network and is currently employed in

construction.   (Id.)    Mr. Peterkin’s out of state probation

                                    2
Case 1:17-cr-00352-KAM Document 44 Filed 04/19/21 Page 3 of 5 PageID #: 421



officer has recently requested that Mr. Peterkin return to the

state where his probation officer is located or to New York

because the officer “is unable to continue supervising Mr.

Perkin in [the state where he is residing].”         (Id.)

          As the government and Probation note, pursuant to

Title 18, United States Code, Section 3583(e)(1), the court may

“terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year

of supervised release” and the court should consider the factors

set forth in Sections 3553(a)(1), (a)(2)(B), (a)(2)(C),

(a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) to determine

whether early termination is warranted.        One said factor

includes whether the defendant has a history of violence.           18

U.S.C. § 3553(a)(7)(4).

          Probation relies upon two cases, United States v.

Lussier, 104 F.3d 32, 36 (2d Cir. 1997) and United States v.

Sheckley, 129 F.3d 114 (2d Cir. 1997), for the proposition that

early termination is occasionally justified due to defendant’s

“exceptionally good behavior.”      It is not enough to allege that

the defendant has complied with all of the conditions of

supervised release.    See Karacsonyi v. United States, 152 F.3d

918 (unpub.), 1998 WL 401273, 1 (2d Cir.1998) (“Full compliance,

after all, is merely what is expected of all people serving

terms of supervised release.”)

                                    3
Case 1:17-cr-00352-KAM Document 44 Filed 04/19/21 Page 4 of 5 PageID #: 422



          Here, defendant argues that “he has been working as

much as possible” and has maintained a support network which is

“invaluable” to Mr. Peterkin’s “successful reintegration into

the community.”    (ECF No. 41, Motion for Early Termination of

Supervised Release.)     Although the Court is pleased to hear of

Mr. Peterkin’s progress, he has established only that he has

complied with the specific terms of his supervised release and

has continued to stay out of trouble following his sentencing.

Additionally, because of Mr. Peterkin’s history of violence,

specifically his July 8, 2002 conviction of assault in the 2nd

degree, (ECF No. 28, Presentence Investigation Report at 11,)

Mr. Peterkin is disqualified from early termination of his

supervised release.    See 18 U.S.C. § 3553(a)(7)(4).




                                    4
Case 1:17-cr-00352-KAM Document 44 Filed 04/19/21 Page 5 of 5 PageID #: 423



          For the foregoing reasons, Mr. Peterkin’s motion is

respectfully DENIED.     However, upon recommendation by both the

government and Probation, the court orders that Mr. Peterkin

enter an unsupervised release term of supervised release in the

Eastern District of New York, with mandatory monthly reporting,

including address verification and status reports.          This

condition permits Mr. Peterkin to remain in the state where he

currently resides, maintaining his employment and residence,

while the U.S. Probation Office in the Eastern District of New

York supervises Mr. Peterkin.

SO ORDERED.

Dated:    Brooklyn, New York
          April 16, 2021
                                        __________/s/_    __ ____ ___
                                        Hon. Kiyo A. Matsumoto
                                        United States District Judge




                                    5
